Exhibit 10.1





SUBSCRIPTION AGREEMENT








Dated as of November 4, 2010








by and among








ECHO THERAPEUTICS, INC.








and








THE PURCHASERS LISTED ON EXHIBIT A




 
 

--------------------------------------------------------------------------------

 



 
ARTICLE I
Purchase and Sale of Units 
1

 
Section 1.1
Purchase and Sale of Units. 
1

 
Section 1.2
Purchase Price and Closings 
1

 
ARTICLE II
Representations and Warranties 
2

 
Section 2.1
Representations and Warranties of the Company 
3

 
Section 2.2
Representations and Warranties of the Purchasers 
15

 
ARTICLE III
Covenants 
17

 
Section 3.1
Securities Compliance 
17

 
Section 3.2
Registration and Listing 
17

 
Section 3.3
[Intentionally omitted] 
17

 
Section 3.4
Inspection Rights 
18

 
Section 3.5
Compliance with Laws 
18

 
Section 3.6
Keeping of Records and Books of Account 
19

 
Section 3.7
Reporting Requirements 
19

 
Section 3.8
Other Agreements 
19

 
Section 3.9
Use of Proceeds 
19

 
Section 3.10
Reporting Status 
19

 
Section 3.11
Disclosure of Material Information 
19

 
Section 3.12
Form D 
20

 
Section 3.13
Blue Sky 
20

 
Section 3.14
No Integrated Offerings 
20

 
Section 3.15
Disclosure of Transaction 
20

 
Section 3.16
Pledge of Securities 
20

 
Section 3.17
Sarbanes-Oxley Act 
20

 
ARTICLE IV
Conditions 
20

 
Section 4.1
Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities 
20

 
Section 4.2
Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Securities 
21

 
ARTICLE V
Certificate Legend 
23

 
Section 5.1
Legend 
23

 
ARTICLE VI
Indemnification 
24

 
Section 6.1
Company Indemnity. 
24

 
Section 6.2
Indemnification Procedure 
24

 
 
ARTICLE VIIMiscellaneous25

 
Section 7.1
Fees and Expenses 
25

 
Section 7.2
Specific Performance; Consent to Jurisdiction; Venue. 
26

 
Section 7.3
Entire Agreement; Amendment 
26

 
Section 7.4
Notices 
26

 
Section 7.5
Waivers 
27

 
Section 7.6
Headings 
27

 
Section 7.7
Successors and Assigns 
27

 
Section 7.8
No Third Party Beneficiaries 
27

 
Section 7.9
Governing Law 
27

 
Section 7.10
Survival 
28

 
Section 7.11
Counterparts 
28

 
Section 7.12
Publicity 
28

 
Section 7.13
Severability 
28

 
Section 7.14
Further Assurances 
28




 
 

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT


This SUBSCRIPTION AGREEMENT (this “Agreement”), dated as of November 4, 2010, is
entered into by and among Echo Therapeutics, Inc., a Delaware corporation (the
“Company”), and the purchasers listed on Exhibit A hereto (each a “Purchaser”
and collectively, the “Purchasers”), for the purchase and sale of units (each a
“Unit” and together the “Units”), each Unit consisting of (i) 25,000 shares of
the Company’s common stock (the “Common Stock”), par value $0.01 per share (the
“Shares”), (ii) a Series-1 warrant to purchase up to 12,500 shares of the
Company’s Common Stock in the form attached hereto as Exhibit B (the “Series-1
Warrant”), and (iii) a Series-2 warrant to purchase up to 12,500 shares of the
Company’s Common Stock  in the form attached hereto as Exhibit C (the “Series-2
Warrant” and, together with the Series-1 Warrant, the “Warrants”) by the
Purchasers.


The parties hereto agree as follows:
 
 
ARTICLE I
PURCHASE AND SALE OF UNITS
 
Section 1.1 Purchase and Sale of Units.  Upon the following terms and
conditions, the Company shall issue and sell to the Purchasers, and the
Purchasers shall purchase from the Company, up to one hundred twenty (120) Units
at a price per Unit of $25,000.00 (the “Per Unit Purchase Price”) for an
aggregate purchase price of up to Three Million Dollars ($3,000,000) (the
“Purchase Price”).  Each Purchaser shall pay the portion of the Purchase Price
set forth opposite its name on Exhibit A hereto.  The Company and the Purchasers
are executing and delivering this Agreement in accordance with and in reliance
upon the exemption from securities registration afforded by Section 4(2) of the
U.S. Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), including Regulation D
(“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.  Any shares of Common Stock
issuable upon exercise of the Warrants (and such shares when issued) are herein
referred to as the “Warrant Shares.”  The Shares, the Warrants and the Warrant
Shares are sometimes collectively referred to herein as the “Securities.”
 
Section 1.2 Purchase Price and Closings.  In consideration of and in express
reliance upon the representations, warranties, covenants, terms and conditions
of this Agreement, the Company agrees to issue and sell to the Purchasers and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not jointly, agree to purchase the number of Shares and Warrants
set forth opposite their respective names on Exhibit A.  The Securities shall be
sold and funded in one or more closings (each, a “Closing”), the first of which
shall take place on or about November 5, 2010 (the “Closing Date”).  Each
Closing shall take place at the offices of the Company, 10 Forge Parkway,
Franklin, MA 02038; provided, that all of the conditions set forth in Article IV
hereof and applicable to the Closing shall have been fulfilled or waived in
accordance herewith.  At the
 

 
1

--------------------------------------------------------------------------------

 

Closing and upon receipt by the Company of the appropriate purchase price from
each Purchaser (i.e., a purchase price equal to the number of Units to be
purchased by such Purchaser multiplied by the Per Unit Purchase Price), the
Company shall deliver or cause to be delivered to each such Purchaser (x) a
certificate for the number of Shares set forth opposite the name of such
Purchaser on Exhibit A hereto, (y) Warrants to purchase such number of shares of
Common Stock as is set forth opposite the name of such Purchaser on Exhibit A
attached hereto and (z) any other documents required to be delivered pursuant to
Article IV hereof.  Each Purchaser shall deliver each of the documents required
to be delivered by it pursuant to Article IV hereof as well as its portion of
the Purchase Price by wire transfer to the Company.
 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES
 
Section 2.1 Representations and Warranties of the Company.  The Company hereby
represents and warrants to the Purchasers as follows, as of the date hereof (or
other applicable date as stated in this Section 2.1) and the Closing Date,
except as set forth on the Schedule of Exceptions attached hereto with each
numbered Schedule corresponding to the section number herein:
 
(a) Organization, Good Standing and Power.  The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware and has the requisite corporate power to own, lease and operate its
properties and assets and to conduct its business as it is now being
conducted.  The Company does not have any Subsidiaries (as defined in Section
2.1(g)) or own securities of any kind in any other entity except as set forth on
Schedule 2.1(g) hereto.  Each such Subsidiary is duly incorporated or formed, as
the case may be, validly existing and in good standing under the laws of the
state opposite its name on Schedule 2.1(g) and has the requisite power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted.  The Company and each such Subsidiary is duly qualified to
do business as a foreign corporation and is in good standing in every
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary except for any jurisdiction(s) (alone or
in the aggregate) in which the failure to be so qualified will not have a
Material Adverse Effect.  For the purposes of this Agreement, “Material Adverse
Effect” means any effect on the business, results of operations, assets,
condition or prospects (financial or otherwise) of the Company that is material
and adverse to the Company and its Subsidiaries (as hereafter defined),
individually, or taken as a whole, and/or any condition, circumstance, or
situation that would prohibit or otherwise materially interfere with the ability
of the Company from entering into and performing any of its obligations under
the Transaction Documents (as defined below) in any material respect; provided,
however, that Material Adverse Effect shall not be deemed to include: (i)
changes in applicable law or (ii) any effect resulting from the public
announcement of the transactions contemplated by this Agreement or the
consummation of the transactions contemplated by this Agreement.
 

 
2

--------------------------------------------------------------------------------

 

(b) Authorization; Enforcement.  The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Warrants, and any
and all other documents ancillary to the transactions contemplated hereby and
thereby (all of the foregoing documents collectively called the “Transaction
Documents”), and to issue and sell the Securities in accordance with the terms
hereof and to complete the transactions contemplated by the Transaction
Documents.  The execution, delivery and performance of the Transaction Documents
by the Company and the consummation by it of the transactions contemplated
thereby have been duly and validly authorized by all necessary corporate
action.  No further consent or authorization of the Company, its Board of
Directors or stockholders is required.  When executed and delivered by the
Company, each of the Transaction Documents shall constitute a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms.
 
(c) Capitalization.  The authorized capital stock of the Company as of the date
hereof is set forth on Schedule 2.1(c) hereto.  All of the outstanding shares of
the Common Stock and any other outstanding security of the Company have been
duly and validly authorized and validly issued, fully paid and nonassessable and
were issued in accordance with the registration or qualification provisions of
the Securities Act, or pursuant to valid exemptions therefrom.  Except as
provided in this Agreement or as set forth on Schedule 2.1(c) hereto, no shares
of Common Stock or any other security of the Company are entitled to preemptive
rights, registration rights, rights of first refusal or similar rights and there
are no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company.  Furthermore,
except (i) as set forth in this Agreement, and (ii) as set forth on Schedule
2.1(c) hereto, there are no contracts, commitments, understandings, or
arrangements by which the Company or any of its Subsidiaries are or may become
bound to issue additional shares of the capital stock of the Company or options,
securities or rights convertible into shares of capital stock of the
Company.  Except for customary transfer restrictions contained in agreements
entered into by the Company in order to sell restricted securities and set forth
on Schedule 2.1(c) hereto, the Company is not a party to or bound by any
agreement or understanding granting registration or anti-dilution rights to any
person with respect to any of its equity or debt securities.  Except as set
forth on Schedule 2.1(c) of the Purchase Agreement, the Company is not a party
to, and neither it nor its Subsidiaries nor any officers or directors of the
Company or its Subsidiaries has any actual or constructive knowledge of, any
agreement or understanding restricting the voting or transfer of any shares of
the capital stock of the Company.  Except as disclosed on Schedule 2.1(c), (i)
there are no outstanding debt securities, or other form of material debt of the
Company or any of its Subsidiaries, (ii) there are no contracts, commitments,
understandings, agreements or arrangements under which the Company or any of its
Subsidiaries is required to register the sale of any of their securities under
the Securities Act, (iii) there are no outstanding securities of the Company or
any of its Subsidiaries which contain any redemption or similar provisions, and
there are no contracts, commitments, understandings, agreements or arrangements
by which the Company or any of its Subsidiaries is or may become bound to redeem
a security of the Company or any of its Subsidiaries, (iv) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by the issuance of the Securities, (v) the Company does not
have any stock appreciation rights or “phantom stock” plans or agreements, or
any similar plan or agreement and (vi) as of the date of this Agreement, to the
Company’s and each of its Subsidiaries’ Knowledge, no Person (as defined below)
or
 

 
3

--------------------------------------------------------------------------------

 

group of related Persons beneficially owns (as determined pursuant to Rule 13d-3
promulgated under the Securities Exchange Act of 1934, as amended, and the rules
and regulations promulgated thereunder (the “Exchange Act”)) or has the right to
acquire by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the Common Stock except as disclosed on Schedule
2.1(c).  Any Person with any right to purchase securities of the Company that
would be triggered as a result of the transactions contemplated hereby or by any
of the other Transaction Documents has waived such rights in writing or the time
for the exercise of such rights has passed.  Except as set forth on Schedule
2.1(c), there are no options, warrants or other outstanding securities of the
Company (including, without limitation, any equity securities issued pursuant to
any Company plan) the vesting of which will be accelerated by the transactions
contemplated hereby or by any of the other Transaction Documents.  Except as set
forth in Schedule 2.1(c), none of the transactions contemplated by this
Agreement or by any of the other Transaction Documents shall cause, directly or
indirectly, the acceleration of vesting of any options issued pursuant the
Company’s stock option plans.  For purposes of this Agreement, “Knowledge” means
(i) the actual knowledge of all of the Company’s executive officers, and (ii)
with respect to each Subsidiary, all of the executive officers of such
Subsidiary.  For purposes of this Agreement, “Person” means an individual or
corporation, partnership, trust, incorporated or unincorporated association,
joint venture, limited liability company, joint stock company, government (or an
agency or subdivision thereof) or other entity of any kind.
 
(d) Issuance of Securities.  The Securities to be issued at the Closing have
been duly authorized by all necessary corporate action and, when issued in
accordance with the terms hereof and the Warrants, the Shares and the Warrant
Shares will be validly issued, fully paid and nonassessable and free and clear
of all liens, encumbrances and rights of refusal of any kind and the holders
shall be entitled to all rights accorded to a holder of Common Stock.   The
Company shall reserve that number of shares of its common stock sufficient to
issue the Shares and the Warrant Shares without the necessity of having to
authorize additional shares of common stock.
 
(e) No Conflicts.  The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Company's Certificate of Incorporation (the “Certificate”) or Bylaws (the
“Bylaws”), each as amended to date, or any Subsidiary's comparable charter
documents, (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries'
respective properties or assets are bound, or (iii) result in a violation of any
federal, state or local statute, rule, regulation, order, judgment or decree
(including federal and state securities laws and regulations) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected.  Neither the Company
nor any of its Subsidiaries is required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any filing or registration with, any court or governmental agency in order
for it to execute, deliver or perform any of its
 

 
4

--------------------------------------------------------------------------------

 

obligations under the Transaction Documents or issue and sell the Securities in
accordance with the terms hereof.
 
(f) Commission Documents, Financial Statements.  The Common Stock of the Company
is registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and,
except as disclosed on Schedule 2.1(f) hereto, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the Securities and Exchange Commission (the “Commission”) pursuant to
the reporting requirements of the Exchange Act, including pursuant to Sections
13, 14 or 15(d) thereof (all of the foregoing and all exhibits included therein
and financial statement and schedules thereto, including filings incorporated by
reference therein being referred to herein as the “Commission Documents”).  At
the times of their respective filings, all Commission Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the Commission promulgated thereunder, and, to the knowledge of
the Company, the Commission Documents at the time of their respective filings
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading.  As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form and substance
in all material respects with applicable accounting requirements set forth in
GAAP and GAAS and the published rules and regulations of the Commission or other
applicable rules and regulations with respect thereto.  Such financial
statements, together with the related notes and schedules thereto, have been
prepared in accordance with GAAP and GAAS applied on a consistent basis during
the periods involved (except (i) as may be otherwise indicated in such financial
statements or the Notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may not include footnotes or may be condensed or
summary statements), and fairly present in all material respects the financial
position of the Company and its Subsidiaries as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).  The
Company is in compliance with all applicable state securities laws and
regulations (“Blue Sky Laws”).
 
(g) Subsidiaries. The Commission Documents set forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person's ownership of the outstanding stock or
other interests of such Subsidiary.  For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries.  All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable.  Except as set forth
in Schedule 2.1(g), there is no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital
stock.  Neither the Company nor any Subsidiary is subject to any obligation
(contingent or otherwise) to repurchase or otherwise acquire or retire any
shares of the capital stock of any Subsidiary or any convertible securities,
rights, warrants or options of the type described in the
 

 
5

--------------------------------------------------------------------------------

 

preceding sentence except as set forth on Schedule 2.1(g) hereto.  Except as set
forth in the Schedule 2.1(g), neither the Company nor any Subsidiary is party
to, nor has any Knowledge of, any agreement restricting the voting or transfer
of any shares of the capital stock of any Subsidiary.
 
(h) No Material Adverse Change.  Since December 31, 2009, the Company has not
experienced or suffered any Material Adverse Effect.
 
(i) No Undisclosed Liabilities.  Except as disclosed on Schedule 2.1(i) hereto,
since December 31, 2009, neither the Company nor any of its Subsidiaries has
incurred any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
that would be required to be disclosed on a balance sheet of the Company or any
Subsidiary (including the notes thereto) in conformity with GAAP, other than
those incurred in the ordinary course of the Company's or its Subsidiaries
respective businesses or which, individually or in the aggregate, will not have
a Material Adverse Effect to the Company’s Knowledge.  Since December 31, 2009,
except as disclosed in on Schedule 2.1(i) hereto, none of the Company or any of
its Subsidiaries has participated in any transaction material to the condition
of the Company which is outside of the ordinary course of its business.
 
(j) No Undisclosed Events or Circumstances.  Since December 31, 2009, except as
disclosed on Schedule 2.1(j) hereto, no event or circumstance has occurred or
exists with respect to the Company or its Subsidiaries or their respective
businesses, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed and
which, individually or in the aggregate, would have a Material Adverse Effect.
 
(k) Indebtedness.  Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments.  For the purposes of
this Agreement, “Indebtedness” shall mean (a) any liabilities for borrowed money
or amounts owed in excess of $100,000 (other than trade accounts payable
incurred in the ordinary course of business), (b) all guaranties, endorsements
and other contingent obligations in respect of liabilities for borrowed money of
others in excess of $100,000, whether or not the same are or should be reflected
in the Company’s balance sheet (or the notes thereto), except guaranties by
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business; (c) the present value of any
lease payments in excess of $25,000 due under leases required to be capitalized
in accordance with GAAP.  Neither the Company nor any Subsidiary is in default
with respect to any Indebtedness or any liabilities (other than accrued
liabilities or liabilities referenced in subsections (a) through (c) above) that
are not otherwise disclosed herein but which in the aggregate total $100,000.
 
(l) Title to Assets.  Each of the Company and the Subsidiaries has good and
marketable title to all of its real and personal property reflected in the
Commission Documents that is material to the business of the Company, free and
clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those indicated on Schedule 2.1(l) hereto or such that,
individually or in the aggregate, do not cause a Material Adverse
 

 
6

--------------------------------------------------------------------------------

 

Effect, and except for Permitted Liens.  All such leases of the Company and each
of its Subsidiaries are valid and subsisting and in full force and effect in all
material respects.  “Permitted Liens” means (i) statutory liens for taxes,
assessments and other governmental charges which are not yet due and payable or
are due but not delinquent or are being contested in good faith by appropriate
proceedings, (ii) statutory or common law liens to secure landlords,
sublandlords, licensors or sublicensors under leases or rental agreements, (iii)
deposits or pledges made in connection with, or to secure payment of, workers’
compensation, unemployment insurance, old age pension or other social security
programs mandated under applicable laws, (iv) statutory or common law liens in
favor of carriers, warehousemen, mechanics, workmen, repairmen and materialmen
to secure claims for labor, materials or supplies and other like liens, (v)
restrictions on transfer of securities imposed by applicable state and federal
securities laws, (vi) any other encumbrance affecting any asset which does not
materially impede or otherwise affect the ownership or operation of such asset,
(vii) liens resulting from a filing by a lessor as a precautionary filing for a
true lease, (viii) deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature incurred in the ordinary course of business,
(ix) vendor’s liens to secure payment, or (x) rights or claims of customers or
tenants under licenses or leases.  Notwithstanding the foregoing, no Permitted
Lien either individually or in the aggregate shall or does constitute a Material
Adverse Effect.
 
(m) ERISA.  Except as set forth in the Commission Documents, no liability to the
Pension Benefit Guaranty Corporation has been incurred with respect to any Plan
by the Company or any of its Subsidiaries which is or would be materially
adverse to the Company and its Subsidiaries.  The execution and delivery of this
Agreement and the issuance and sale of the Securities will not involve any
transaction which is subject to the prohibitions of Section 406 of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”) or in connection
with which a tax could be imposed pursuant to Section 4975 of the Internal
Revenue Code of 1986, as amended, provided that, if any of the Purchasers, or
any person or entity that owns a beneficial interest in any of the Purchasers,
is an “employee pension benefit plan” (within the meaning of Section 3(2) of
ERISA) with respect to which the Company is a “party in interest” (within the
meaning of Section 3(14) of ERISA), the requirements of Sections 407(d)(5) and
408(e) of ERISA, if applicable, are met.  As used in this Section 2.1(cc), the
term “Plan” shall mean an “employee pension benefit plan” (as defined in Section
3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.
 
(n) Compliance with Law.  The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth on Schedule 2.1(n) hereto or such that, individually or in the
aggregate, the noncompliance therewith would not reasonably be expected to have
a Material Adverse Effect.  The Company and each of its Subsidiaries have all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted by it unless the failure to possess such franchises, permits,
licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, would have a Material Adverse Effect.
 

 
7

--------------------------------------------------------------------------------

 

 
(o) Taxes.  Except as set forth on Schedule 2.1(o) hereto, and except for
matters that would not, individually or in the aggregate, have a Material
Adverse Effect, the Company and each of the Subsidiaries has accurately prepared
and filed all federal, state and other tax returns required by law to be filed
by it, has paid all taxes shown to be due and all additional assessments, and
adequate provisions have been and are reflected in the financial statements of
the Company and the Subsidiaries for all current taxes and other charges to
which the Company or any Subsidiary is subject and which are not currently due
and payable.  Except as disclosed on Schedule 2.1(o) hereto, none of the federal
income tax returns of the Company or any Subsidiary has been audited by the
Internal Revenue Service.  The Company has no Knowledge of any additional
assessments, adjustments or contingent tax liability (whether federal or state)
of any nature whatsoever, whether pending or threatened against the Company or
any Subsidiary for any period, nor of any basis for any such assessment,
adjustment or contingency.
 
(p) Certain Fees.  Except as set forth on Schedule 2.1(p) hereto, the Company
has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders' structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
 
(q) Disclosure.  Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of the Company or any Subsidiary in connection with the transactions
contemplated by this Agreement contains any untrue statement of a material fact
or omits to state a material fact necessary in order to make the statements made
herein or therein, in the light of the circumstances under which they were made
herein or therein, not misleading.
 
(r) Operation of Business.  The Company and each of the Subsidiaries owns or
possesses the rights to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations which, to
the Company’s Knowledge, are necessary for the conduct of its business as now
conducted, which the failure to so have would have a Material Adverse
Effect.  Except as set forth on Schedule 2.1(r), neither the Company nor any
Subsidiary has received written notice that the intellectual property rights
used by the Company or any Subsidiary, and necessary for their respective
business, violates or infringes upon the rights of any third party.
 
(s) Books and Records; Internal Accounting Controls; Sarbanes-Oxley.  The
records and documents of the Company and its Subsidiaries accurately reflect in
all material respects the information relating to the business of the Company
and its Subsidiaries, the location and collection of their assets, the nature
and amount of their liabilities, and the nature of all transactions giving rise
to the obligations or accounts receivable of the Company or any Subsidiary.  The
Company and its officers are in material compliance with all provisions of the
Sarbanes-Oxley Act of 2002 which are applicable to it as of the Closing
Date.  The Company and each of its Subsidiaries maintain a system of internal
accounting controls sufficient to
 

 
8

--------------------------------------------------------------------------------

 

provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate actions are taken with
respect to any differences and (v) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implemented to effect the collection thereof on a current and timely
basis.  Except as set forth on Schedule 2.1(s) hereto, there are no significant
deficiencies or material weaknesses in the design or operation of internal
controls over financial reporting that would reasonably be expected to
materially and adversely affect the Company’s ability to record, process,
summarize and report financial information, and there is no fraud, whether or
not material, that involves management or, to the Knowledge of the Company,
other employees who have a significant role in the Company’s internal controls
and the Company has provided to the Purchaser copies of any written materials
relating to the foregoing.
 
(t) Material Agreements.  Except for the Transaction Documents (with respect to
clause (i) of this Section 2.1(t) only) or as set forth  on Schedule 2.1(t)
hereto, or as would not have a Material Adverse Effect, (i) to the Company's
Knowledge, the Company and each of its Subsidiaries have performed all
obligations required to be performed by them to date under any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement,
filed or required to be filed with the Commission (the “Material Agreements”),
(ii) neither the Company nor any of its Subsidiaries has received any notice of
default under any Material Agreement and, (iii) to the Company's Knowledge,
neither the Company nor any of its Subsidiaries is in default under any material
provision of any Material Agreement.
 
(u) Transactions with Affiliates.  Except as set forth on Schedule 2.1(u)
hereto, there are no loans, leases, agreements, contracts, royalty agreements,
management contracts or arrangements or other continuing or proposed
transactions exceeding $50,000 in value between (a) the Company, any Subsidiary
or any of their respective customers or suppliers on the one hand, and (b) on
the other hand, any officer, employee, consultant or director of the Company, or
any of its Subsidiaries (except for reimbursements to such persons for
reasonable expenses incurred on behalf of the Company or any Subsidiary, or
arrangements entered into by and between any such person and the Company or any
Subsidiary as part of the normal and customary terms of such person’s employment
or services as a director or consultant with the Company or any of its
Subsidiaries), or any person owning any capital stock of the Company or any
Subsidiary or any member of the immediate family of such officer, employee,
consultant, director or stockholder or any corporation or other entity
controlled by such officer, employee, consultant, director or stockholder, or a
member of the immediate family of such officer, employee, consultant, director
or stockholder which, in each case, is required to be disclosed in the
Commission Documents or in the Company’s most recently filed definitive proxy
statement on Schedule 14A, that is not so disclosed in the Commission Documents
or in such proxy statement.
 
(v) Securities Act of 1933.  Subject to the accuracy and completeness of the
representations and warranties of the Purchasers contained in the Transaction
Documents, the Company has complied and will continuously comply with all
applicable federal and state
 

 
9

--------------------------------------------------------------------------------

 

securities laws in connection with the offer, issuance and sale of the
Securities hereunder.  Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities or similar securities to, or solicit offers with respect
thereto from, or enter into any negotiations relating thereto with, any person,
or has taken or will take any action so as to bring the issuance and sale of any
of the Securities under the registration provisions of the Securities Act and
applicable state securities laws, and neither the Company nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
any of the Securities.
 
(w) Governmental Approvals.  Except as set forth on Schedule 2.1(w) hereto, and
except for the filing of any notice prior or subsequent to the Closing that may
be required under applicable state and/or federal securities laws (which if
required, shall be filed on a timely basis), no authorization, consent,
approval, license, exemption of, filing or registration with any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, is or will be necessary for, or in connection with, the
execution or delivery of the Securities, or for the performance by the Company
of its obligations under the Transaction Documents except for such
authorizations, consents, approvals, licenses, exemptions, filings or
registrations the Company’s failure of which to obtain would not, individually
or in the aggregate, constitute a Material Adverse Effect.
 
(x) Employees.  Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees, except as
set forth on Schedule 2.1(x) hereto.  Except as set forth on Schedule 2.1(x)
hereto, neither the Company nor any Subsidiary has any employment contract,
non-competition agreement or any other similar contract or restrictive covenant,
relating to the right of any officer, employee or key consultant to be employed
or engaged by the Company or such Subsidiary.  Since December 31, 2009, no
officer, key consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would be reasonably likely
to have a Material Adverse Effect, has terminated, or indicated to the Company
his or her intent to terminate, his or her employment or engagement with the
Company or any Subsidiary.
 
(y) Environmental Compliance.  Except as disclosed in the Commission Documents
or on Schedule 2.1(y) hereto, the Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under
any  Environmental Laws, except where failure to obtain such material approvals,
authorization, certificates, consents, licenses, orders and permits or other
similar authorizations would not individually or in the aggregate have a
Material Adverse Effect.  “Environmental Laws” shall mean all applicable laws
relating to the protection of the environment including, without limitation, all
requirements pertaining to reporting, licensing, permitting, controlling,
investigating or remediating emissions, discharges, releases or threatened
releases of hazardous substances, chemical substances, pollutants, contaminants
or toxic substances, materials or wastes, whether solid, liquid or gaseous in
nature, into the air, surface water, groundwater or land, or relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of hazardous substances, chemical substances, pollutants,
contaminants or toxic substances, material or wastes, whether solid, liquid or
gaseous in nature.  Except as set

 
10

--------------------------------------------------------------------------------

 

forth in the Commission Documents or on Schedule 2.1(y) hereto, the Company has
all necessary governmental approvals required under all Environmental Laws and
used in its business or in the business of any of its Subsidiaries, except for
such instances as would not individually or in the aggregate have a Material
Adverse Effect.  Except as disclosed in the Commission Documents, the Company
and each of its Subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws, except where failure to be in
compliance would not individually or in the aggregate have a Material Adverse
Effect.   Except as disclosed in the Commission Documents or for such instances
as would not individually or in the aggregate have a Material Adverse Effect,
there are no past or present events, conditions, circumstances, incidents,
actions or omissions relating to or in any way affecting the Company or its
Subsidiaries that violate or would be reasonably likely to violate any
Environmental Law after the Closing or that would be reasonably likely to give
rise to any environmental liability, or otherwise form the basis of any claim,
action, demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including, without limitation,
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.


(z) Labor Relations.  Except as set forth in the Commission Documents or as
could not reasonably be expected to have a Material Adverse Effect, (i) neither
the Company nor any of its Subsidiaries is engaged in any unfair labor practice,
(ii) there is no strike, labor dispute, slowdown or stoppage pending or, to the
knowledge of the Company, threatened against the Company or any of its
Subsidiaries, and (iii) neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or contract.


(aa) Absence of Certain Developments.  Except as disclosed on Schedule 2.1(aa)
hereto, since December 31, 2009, neither the Company nor any Subsidiary has:


(i) issued or become obligated to issue any stock, bonds or other corporate
securities or any right, options or warrants with respect thereto other than
under the Company’s stock option plan(s) and otherwise in the ordinary course of
business;
 
(ii) borrowed or become obligated to borrow any amount or incurred or become
subject to any liabilities (absolute or contingent) except current liabilities
incurred in the ordinary course of business which are comparable in nature and
amount to the current liabilities incurred in the ordinary course of business
during the comparable portion of its prior fiscal year, as adjusted to reflect
the current nature and volume of the Company’s or such Subsidiary’s business;
 
 
(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than Permitted Liens and current
liabilities paid in the ordinary course of business;
 
 
(iv) declared or made, or become obligated to make, any payment or distribution
of cash or other property to stockholders with respect to its stock, or
purchased or
 

 
11

--------------------------------------------------------------------------------

 

 
redeemed, or made any agreements so to purchase or redeem, any shares of its
capital stock other than under any equity incentive plans of the Company or any
pre-existing cashless exercise rights issued in connection with a prior
financing, which plans and/or prior financing(s) are disclosed on Schedule
2.1(aa);
 
 
(v) sold, assigned or transferred, or become obligated to sell, assign or
transfer, any other tangible assets, or canceled any debts or claims, except in
the ordinary course of business;
 
 
(vi) sold, assigned or transferred, or become obligated to sell, assign or
transfer, any patent rights, trademarks, trade names, copyrights, trade secrets
or other intangible assets or intellectual property rights necessary for the
conduct of its business activities;
 
 
(vii) suffered any material losses or waived, or agreed to waive, any rights of
material value, whether or not in the ordinary course of business;
 
 
(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;
 
 
(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;
 
 
(x) made charitable contributions or pledges in excess of $10,000 in the
aggregate;
 
 
(xi) experienced any material problems with labor or management in connection
with the terms and conditions of their employment; or
 
 
(xii) entered into an agreement, written or otherwise, to take any of the
foregoing actions.
 


(bb) Investment Company Act Status.  The Company is not, and as a result of and
immediately upon the Closing will not be, an “investment company” or a company
“controlled” by an “investment company,” within the meaning of the Investment
Company Act of 1940, as amended.
 
(cc) Independent Nature of Purchasers.  The Company acknowledges that the
obligations of each Purchaser under the Transaction Documents are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under the Transaction Documents and the Company shall not be excused
from performance of its obligations to any Purchaser under the Transaction
Documents as a result of nonperformance or breach by any other Purchaser.  The
Company acknowledges that the decision of each Purchaser to purchase Securities
pursuant to this Agreement has been made by such Purchaser independently of any
other purchaser and independently of any information, materials, statements or
opinions as to the business, affairs,
 

 
12

--------------------------------------------------------------------------------

 

operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser.  The Company acknowledges that nothing contained herein,
or in any Transaction Document, and no action taken by any Purchaser pursuant
hereto or thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Transaction Documents.  The Company acknowledges that each Purchaser shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
 
(dd) No Integrated Offering.  Assuming the accuracy of the Purchasers’
representations and warranties herein, neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Securities pursuant to Regulation D and Rule 506 thereof under
the Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or Subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings if such other offering, if integrated, would
cause the offer and sale of the Securities not to be exempt from registration
pursuant to Regulation D and Rule 506 thereof under the Securities Act.  Except
as set forth on Schedule 2.1(dd) hereto, the Company does not have any
registration statement pending before the Commission or currently under the
Commission’s review and since December 31, 2009, the Company has not offered or
sold any of its equity securities or debt securities convertible into shares of
Common Stock.
 
(ee) DTC Status.  The Company’s current transfer agent is a participant in and
the Common Stock is eligible for transfer pursuant to the Depository Trust
Company Automated Securities Transfer Program.  The name, address, telephone
number, fax number, contact person and email address of the Company’s transfer
agent is set forth on Schedule 2.1(ee) hereto.
 
(ff) Insurance.  The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are prudent and customary in the businesses in which the Company and
the Subsidiaries are engaged.  To the best of Company’s knowledge, such
insurance contracts and policies are accurate and complete.  Neither the Company
nor any Subsidiary has any reason to believe that it will not be able to renew
its existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business without a significant increase in cost.  The Company currently
maintains directors and officers insurance.
 
(gg) Accountants.  The Company’s accountants are set forth on Schedule
2.1(gg).  To the Company’s knowledge, such accountants, who the Company expects
will
 

 
13

--------------------------------------------------------------------------------

 

express their opinion with respect to the financial statements to be included in
the Company’s Annual Report on Form 10-K for the year ending December 31, 2010,
are a registered public accounting firm as required by the Securities Act and
are registered with the Public Company Accounting Oversight Board.
 
(hh) No Disagreements with Accountants.  There are no disagreements of any kind
presently existing, or reasonably anticipated by the Company to arise, between
the accountants formerly or presently employed by the Company and/or its
Subsidiaries, and the Company is current with respect to any fees owed to its
accountants.
 
(ii) No General Solicitation or Advertising in Regard to this
Transaction.  Neither the Company nor, to the knowledge of the Company, any of
its directors, officers or any person acting on their behalf (i) has conducted
or will conduct any general solicitation (as that term is used in Rule 502(c) of
Regulation D) or general advertising with respect to the sale of the Securities,
or (ii) made any offers or sales of any security or solicited any offers to buy
any security under any circumstances that would require registration of the
Shares or Warrant Shares.
 
(jj) Foreign Corrupt Practices.  Neither the Company nor its Subsidiaries, nor
to the knowledge of the Company or its officers or directors, any agent or other
person acting on behalf of the Company or its Subsidiaries, has (i) directly or
indirectly, used any corrupt funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company or its Subsidiaries (or made by any person
acting on their behalf of which the Company or its officers or directors are or
reasonably should be aware) which is  in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.
 
(kk) Certificate of Incorporation.  True and correct copies of the Company’s
certificate of incorporation and the certificates of incorporation and/or
formation of the Company’s Subsidiaries are attached under Schedule 2.1(kk).
 
(ll) Litigation.  There is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the Knowledge of the Company,
threatened, against or materially affecting the Company, any Subsidiary or any
of their respective properties, or to the Company’s Knowledge, against any of
its or its Subsidiaries’ directors, officers or key employees before or by any
court, arbitrator, governmental or administrative agency or regulatory authority
(federal, state, county, local or foreign) (collectively, an “Action”) which (i)
adversely affects or challenges the legality, validity or enforceability of any
of the Transaction Documents or (ii) could, if there were an unfavorable
decision, have or reasonably be expected to result in a Material Adverse Effect;
nor to the Company’s knowledge does there exist any condition which may be the
basis of any such Action.  Neither the Company nor any Subsidiary, nor, to the
Company's knowledge, any director or officer thereof, is or has been the subject
of any Action involving a claim of violation of or liability under federal or
state securities laws or a claim of breach of fiduciary duty or involving the
Company’s business, assets or properties, nor has any such Action been
threatened by or against the Company or any Subsidiary.  There has not been, and
to the Knowledge of the Company, there is not pending or contemplated, any
investigation
 

 
14

--------------------------------------------------------------------------------

 

by the Commission involving the Company or any current or former director or
officer of the Company.  The Commission has not issued any stop order or other
order suspending the effectiveness of any registration statement filed by the
Company or any Subsidiary under the Exchange Act or the Securities Act.
 
(mm) Anti-takeover Device.  Neither the Company nor any of its Subsidiaries has
any outstanding shareholder rights plan or “poison pill” or any similar
arrangement.  There are no provisions of any anti-takeover or business
combination statute applicable to the Company, the Articles and the Bylaws which
would preclude the issuance and sale of the Securities, the reservation for
issuance of the Warrant Shares and the consummation of the other transactions
contemplated by this Agreement or any of the other Transaction Documents.
 
Section 2.2 Representations and Warranties of the Purchasers.  Each of the
Purchasers hereby represents and warrants to the Company with respect solely to
itself and not with respect to any other Purchaser as follows as of the date
hereof, except as set forth on the Schedule of Exceptions attached hereto with
each numbered schedule corresponding to the section number herein:
 
(a) Organization and Standing of the Purchasers.  If the Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.
 
(b) Authorization and Power.  Such Purchaser has the requisite power and
authority to enter into and perform its obligations under the Transaction
Documents and to purchase the Securities being sold to it hereunder.  The
execution, delivery and performance of the Transaction Documents by such
Purchaser and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate, partnership or other
action, and no further consent or authorization of such Purchaser or its Board
of Directors, stockholders, partners or members, as the case may be, is
required.  When executed and delivered by the Purchasers, the Transaction
Documents shall constitute valid and binding obligations of such Purchaser
enforceable against such Purchaser in accordance with their terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor's
rights and remedies or by other equitable principles of general application.
 
(c) No Conflict.  The execution, delivery and performance of the Transaction
Documents by such Purchaser and the consummation by such Purchaser of the
transactions contemplated thereby and hereby do not and will not (i) violate any
provision of such Purchaser’s charter or organizational documents, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which such Purchaser is a party or by which such Purchaser’s respective
properties or assets are bound, or (iii) result in a violation of any federal,
state, local or foreign statute, rule, regulation, order,
 

 
15

--------------------------------------------------------------------------------

 

judgment or decree (including federal and state securities laws and regulations)
applicable to such Purchaser or by which any property or asset of such Purchaser
are bound or affected, except, in all cases, other than violations pursuant to
clauses (i) or (iii) (with respect to federal and state securities laws) above,
for such conflicts, defaults, terminations, amendments, accelerations,
cancellations and violations as would not, individually or in the aggregate,
materially and adversely affect such Purchaser’s ability to perform its
obligations under the Transaction Documents.
 
(d) Acquisition for Investment.  Such Purchaser is purchasing the
Securities solely for its own account for the purpose of investment and not with
a view to or for sale in connection with distribution.  Such Purchaser does not
have a present intention to sell any of the Securities, nor a present
arrangement (whether or not legally binding) or intention to effect any
distribution of any of the Securities to or through any person or entity;
provided, however, that by making the representations herein, such Purchaser
does not agree to hold any of the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with the terms and provisions of the Transaction Documents and
Federal and state securities laws applicable to such disposition.  Such
Purchaser acknowledges that (i) it has such knowledge and experience in
financial and business matters such that Purchaser is capable of evaluating the
merits and risks of Purchaser's investment in the Company, (ii) it is able to
bear the financial risks associated with an investment in the Securities, (iii)
it has been given full access to such records of the Company and the
Subsidiaries and to the officers of the Company and the Subsidiaries as it has
deemed necessary or appropriate to conduct its due diligence investigation, (iv)
it has reviewed or received copies of the Commission Documents, (v) it and has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities, (vi) except for this Agreement and the transactions contemplated
hereby, neither the Company nor its employees have disclosed to such Purchaser
any material non-public information that, according to applicable law, rule or
regulation, should have been disclosed publicly by the Company prior to the date
hereof but which has not been so disclosed, and (vii) it (and not the Company)
shall be responsible for its own tax liabilities that may arise as a result of
this investment or the transactions contemplated by this Agreement.  Purchaser
has the financial capability to perform all of its obligations under this
Agreement, including the financial capability to purchase the Securities.
 
(e) Rule 144.  Such Purchaser understands that the Securities may not be sold
unless such Securities are registered under the Securities Act or an exemption
from registration is available.  Such Purchaser acknowledges that such person is
familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances.  Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.
 
(f) General.  Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser
 

 
16

--------------------------------------------------------------------------------

 

set forth herein in order to determine the applicability of such exemptions and
the suitability of such Purchaser to acquire the Securities.  Such Purchaser
understands that no United States federal or state agency or any government or
governmental agency has passed upon or made any recommendation or endorsement of
the Securities.
 
(g) Accredited Investor.  Such Purchaser is an “accredited investor” (as defined
in Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities.  Such Purchaser is not required to be
registered as a broker-dealer under Section 15 of the Exchange Act and such
Purchaser is not a broker-dealer.  Such Purchaser acknowledges that an
investment in the Securities is speculative and involves a high degree of risk.
 
(h) Independent Investment.  Except as may be disclosed in any filings with the
Commission by the Purchasers under Section 13 and/or Section 16 of the Exchange
Act, no Purchaser has agreed to act with any other Purchaser for the purpose of
acquiring, holding, voting or disposing of the Shares purchased hereunder for
purposes of Section 13(d) under the Exchange Act, and each Purchaser is acting
independently with respect to its investment in the Securities.
 
(i) No Shorting.  Since becoming aware of a potential investment opportunity in
the Company, no Purchaser has engaged in any short sales of any securities of
the Company or instructed any third parties to engage in any short sales of
securities of the Company on its behalf prior to the Closing Date.  Each
Purchaser covenants and agrees that, so long as it is in possession of any
Securities, it will not be in a net short position with respect to the shares of
Common Stock issued or issuable to it.
 
(j) Not an Affiliate.  Such Purchaser is not an officer, director or “affiliate”
(as defined in Rule 405 of the Securities Act) of the Company.
 
 
ARTICLE III
COVENANTS
 
The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and their respective permitted assignees.
 
Section 3.1 Securities Compliance.  The Company shall notify the Commission in
accordance with its rules and regulations, of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to the
Purchasers, or their respective subsequent holders.
 
Section 3.2 Registration and Listing.  The Company shall use commercially
reasonable efforts to (i) cause its Common Stock to continue to be registered
under Sections 12(b) or 12(g) of the Exchange Act, (ii) to comply in all
respects with its reporting and filing obligations under the Exchange Act and
 

 
17

--------------------------------------------------------------------------------

 

any applicable Blue Sky Laws, and (iii) to not take any action or file any
document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange Act
or Securities Act, except as permitted herein.  The Company will use
commercially reasonable efforts to continue the listing or trading of its Common
Stock on the OTC Bulletin Board or any successor market.  If the Company enters
into a Qualified Financing (as defined below) and grants registration rights
with respect to the securities or instruments issued to investors or other
participants in the Qualified Financing, the Company shall provide registration
rights to the Purchasers with respect to the Securities upon the same terms and
conditions as those provided to the investors or other participants in the
Qualified Financing. For purposes of this Section, “Qualified Financing” means
any equity financing providing for the sale and issuance of any shares of Common
Stock or securities convertible into Common Stock, except for (i) the issuance
of Common Stock upon the exercise or conversion of any Common Stock equivalent
outstanding on the Closing Date in accordance with the terms of such Common
Stock equivalents as of such date; (ii) the grant of options to purchase Common
Stock, with exercise prices not less than the closing price of the Common Stock
on the date of grant, which are issued to employees, officers, directors or
consultants of the Company for the primary purpose of soliciting or retaining
their employment or service, and the issuance of shares of Common Stock upon the
exercise thereof; (iii) the issuance of securities in connection with strategic
business partnerships or joint ventures, the primary purpose of which, in the
reasonable judgment of the Board of Directors, is not to raise additional
capital or (iv) the issuance of securities pursuant to any equipment financing
from a bank or similar financial or lending institution approved by the Board of
Directors.  If, prior to December 31, 2010, the Company proposes to file a
registration statement under the Securities Act with respect to an offering
(other than any registration statement relating solely to an underwritten public
offering or employee benefit plans or filed in connection with an exchange
offer) of shares, then the Company shall in each case give written notice of
such proposed filing to the Purchasers as soon as practicable (but no later than
ten (10) business days) before the anticipated filing date, and such notice
shall offer each Purchaser the opportunity to register such number of shares of
restricted stock as such Purchaser may request. Each Purchaser desiring to have
Securities included in such registration statement shall so advise the Company
in writing within five (5) business days after the date on which the Company’s
notice is so given, setting forth the number of shares of Securities for which
registration is requested.
 
Section 3.3 [Intentionally omitted.]
 
Section 3.4 Inspection Rights.  The Company shall permit, during normal business
hours and upon reasonable request and reasonable notice, each Purchaser,
prospective Purchaser or any employees, agents or representatives thereof, and
for so long as any Purchaser shall be obligated hereunder to purchase the Shares
or shall beneficially own any Shares or Warrant Shares, or as long as any
prospective Purchaser has the right or option to purchase any Shares, for
purposes reasonably related to such Purchaser's or prospective Purchaser’s
interests as a stockholder or prospective stockholder to examine and make
reasonable copies of the records and books of account of, and visit and inspect
the properties, assets, operations and business of the Company and any
Subsidiary, and to discuss the affairs, finances and accounts of the Company and
any Subsidiary with any of its
 

 
18

--------------------------------------------------------------------------------

 

officers, consultants, directors, and key employees.  The Company agrees to make
the appropriate employee(s) available for such discussion(s).
 
Section 3.5 Compliance with Laws.  The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would have a Material Adverse Effect.
 
Section 3.6 Keeping of Records and Books of Account.  The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries.
 
Section 3.7 Reporting Requirements.  If the Commission ceases making the
Company’s periodic reports available via the Internet without charge, then the
Company shall, promptly after filing with the Commission, furnish the following
to each Purchaser so long as such Purchaser shall be obligated hereunder to
purchase the Securities or shall beneficially own Shares or Warrant Shares:
 
    (a) Quarterly Reports filed with the Commission on Form 10-Q;
 
    (b) Annual Reports filed with the Commission on Form 10-K; and
 
    (c) Copies of all notices, information and proxy statements in connection
with any meetings that are, in each case, provided to holders of shares of
Common Stock, contemporaneously with the delivery of such notices or information
to such holders of Common Stock.
 
Section 3.8 Other Agreements.  The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any Subsidiary to perform its material obligations under the
Transaction Documents.
 
Section 3.9 Use of Proceeds.  The net proceeds from the sale of the Shares will
be used by the Company for FDA registration, product development and
manufacturing, and for working capital to the extent not used for the foregoing
specified purposes, and, with the exception of the redemption of shares of the
Company’s Series B Preferred Stock in accordance with the Certificate of
Designation, Preferences and Rights of Series B Preferred Stock, not to redeem
any Common Stock or securities convertible, exercisable or exchangeable into
Common Stock or to settle any outstanding litigation, nor for any other purpose
not expressly specified herein.


Section 3.10 Reporting Status. So long as a Purchaser beneficially owns any of
the Securities, the Company shall timely file all reports required to be filed
with the Commission pursuant to the Exchange Act, and the Company shall not
terminate its status as an issuer required to file reports under the Exchange
Act even if the Exchange Act or the rules and regulations thereunder would
permit such termination.





 
19

--------------------------------------------------------------------------------

 

Section 3.11 Disclosure of Material Information.  The Company covenants and
agrees that neither it nor any other person acting on its behalf has provided or
will provide any Purchaser or its agents or counsel with any information that
the Company believes constitutes material non-public information, unless prior
thereto such Purchaser shall have executed a written agreement regarding the
confidentiality and use of such information.  The Company understands and
confirms that each Purchaser shall be relying on the foregoing representations
in effecting transactions in securities of the Company.
 
Section 3.12 Form D.   The Company agrees to file a Form D with respect to the
Securities as required by Rule 506 under Regulation D and to provide a copy
thereof to the Purchasers promptly after such filing.
 
Section 3.13 Blue Sky.  The Company agrees to file any form or forms required by
any state with respect to the sale of any of the Securities hereunder.
 
Section 3.14 No Integrated Offerings.   The Company shall not make any offers or
sales of any security (other than the Securities being offered or sold
hereunder) under circumstances that would require registration of the Securities
being offered or sold hereunder under the Securities Act.
 
Section 3.15 Disclosure of Transaction.  The Company shall file with the
Commission a Current Report on Form 8-K (the “Form 8-K”) describing the material
terms of the transactions contemplated hereby (and attaching as exhibits thereto
this Agreement and the form of Warrant) as soon as practicable following the
Closing Date but in no event more than four (4) Trading Days following the
Closing Date, which Press Release and Form 8-K shall be subject to prior review
and comment by the Purchasers.  “Trading Day” means any day during which the OTC
Bulletin Board (or other principal exchange on which the Common Stock is traded)
shall be open for trading.
 
Section 3.16 Pledge of Securities.  The Company acknowledges and agrees that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the Common
Stock.  The pledge of Common Stock shall not be deemed to be a transfer, sale or
assignment of the Common Stock hereunder, and no Purchaser effecting a pledge of
Common Stock shall be required to provide the Company with any notice thereof or
otherwise make any delivery to the Company pursuant to this Agreement or any
other Transaction Document; provided that a Purchaser and its pledgee shall be
required to comply with the provisions of Article V hereof in order to effect a
sale, transfer or assignment of Common Stock to such pledgee. At the Purchasers'
expense, the Company hereby agrees to execute and deliver such documentation as
a pledgee of the Common Stock may reasonably request in connection with a pledge
of the Common Stock to such pledgee by a Purchaser.
 
Section 3.17 Sarbanes-Oxley Act.  The Company shall comply with the applicable
provisions of the Sarbanes-Oxley Act, and the rules and regulations promulgated
thereunder, upon the effectiveness of such provisions or the date by which
compliance therewith by the Company is required.
 

 
20

--------------------------------------------------------------------------------

 



 
 
ARTICLE IV
CONDITIONS
 
Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities.  The obligation hereunder of the Company to close and
issue and sell the Securities to the Purchasers is subject to the satisfaction
or waiver, at or before the Closing, of the conditions set forth below.  These
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion.
 
    (a) Accuracy of the Purchasers’ Representations and Warranties.  The
representations and warranties of each Purchaser shall be true and correct in
all material respects (as of the date when made and as of the Closing Date, as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
 
    (b) Performance by the Purchasers.  Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Closing Date.
 
    (c) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
    (d) Delivery of Purchase Price.  The Purchasers shall have delivered to the
Company the applicable purchase price for the Securities to be purchased by each
Purchaser.
 
    (e) Delivery of Transaction Documents.  The Transaction Documents shall have
been duly executed and delivered by the Purchasers to the Company.
 
Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities.  The obligation hereunder of each Purchaser to
purchase the Securities and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the Closing
Date, of each of the conditions set forth below.  These conditions are for the
Purchaser’s sole benefit and may be waived by the Purchaser at any time in its
sole discretion.
 
    (a) Accuracy of the Company's Representations and Warranties.  Each of the
representations and warranties of the Company in this Agreement, the schedules
referenced herein and attached hereto, and the other Transaction Documents shall
be true and correct in all
 

 
21

--------------------------------------------------------------------------------

 

material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.
 
    (b) Performance by the Company.  The Company shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
 
    (c) No Suspension, Etc.  Trading in the Common Stock shall not have been
suspended by the Commission or the OTC Bulletin Board (except for any suspension
of trading of limited duration agreed to by the Company, which suspension shall
be terminated prior to the Closing), and, at any time prior to the Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
(“Bloomberg”) shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by Bloomberg,
or on the New York Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or New York State authorities.
 
    (d) No Injunction.  No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement.
 
    (e) No Proceedings or Litigation.  No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary seeking to restrain, prevent or change the
transactions contemplated by this Agreement, or seeking damages in connection
with such transactions.
 
    (f) Shares and Warrants.  At or prior to the Closing, the Company shall have
delivered to the Purchasers certificates representing the Shares (in such
denominations as each Purchaser may request) and the Warrants (in such
denominations as each Purchaser may request) duly executed by the Company, in
each case, being acquired by the Purchasers at the Closing.
 
    (g) Secretary's Certificate.  The Company shall have delivered to the
Purchasers a secretary's certificate, dated as of the Closing Date, as to (i)
the resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Certificate, (iii) the Bylaws, each as in effect
at the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.
 
    (h) Officer's Certificate.  On the Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company,
 

 
22

--------------------------------------------------------------------------------

 

dated as of the Closing Date, confirming the accuracy of the Company's
representations, warranties and its compliance with covenants as of the Closing
Date and confirming the compliance by the Company with the conditions precedent
set forth in paragraphs (b)-(e) of this Section 4.2 as of the Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 4.2, such confirmation shall be based on the Knowledge of the Company).
 
    (i) Material Adverse Effect.  No Material Adverse Effect shall have occurred
at or before the Closing Date.
 
    (j) Opinion of Counsel.  The Purchasers shall have received an opinion of
counsel to the Company, dated the date of such Closing, substantially in the
form of Exhibit D hereto, with such exceptions and limitations as shall be
reasonably acceptable to counsel to the Purchasers.
 
 
ARTICLE V
CERTIFICATE LEGEND
 
Section 5.1 Legend.  Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR ECHO THERAPEUTICS, INC. SHALL HAVE RECEIVED AN OPINION
OF COUNSEL TO THE HOLDER THAT REGISTRATION OF SUCH SECURITIES UNDER THE
SECURITIES ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.
 
The Company agrees to reissue certificates representing any of the Shares and
the Warrant Shares, without the legend set forth above if at such time, prior to
making any transfer of any such Shares or Warrant Shares, such holder thereof
shall give written notice to the Company describing the manner and terms of such
transfer and removal as the Company may reasonably request.  Such proposed
transfer and removal will not be effected until: (a) either (i) the Company has
received an opinion of counsel reasonably satisfactory to the Company, to the
effect that the registration of the Shares or Warrant Shares, as the case may
be, under the Securities Act is not required in connection with such proposed
transfer, (ii) a registration statement under the Securities Act covering such
proposed disposition has been filed by the Company with the Commission and has
become and remains effective under the Securities Act, (iii) the Company has
received other evidence reasonably satisfactory to the Company that such
registration and qualification under the Securities Act and state securities
laws are not required,
 

 
23

--------------------------------------------------------------------------------

 

or (iv) the holder provides the Company with reasonable assurances that such
security can be sold pursuant to Rule 144 under the Securities Act or another
exemption therefrom; and (b) either (i) the Company has received an opinion of
counsel reasonably satisfactory to the Company, to the effect that registration
or qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected or a valid
exemption exists with respect thereto.  The Company will respond to any such
notice from a holder within five (5) business days.  In the case of any proposed
transfer under this Section 5.1, the Company will use reasonable efforts to
comply with any such applicable state securities or “blue sky” laws, but shall
in no event be required, (x) to qualify to do business in any state where it is
not then qualified, or (y) to take any action that would subject it to tax or to
the general service of process in any state where it is not then subject.  The
restrictions on transfer contained in this Section 5.1 shall be in addition to,
and not by way of limitation of, any other restrictions on transfer contained in
any other section of this Agreement.  Whenever a certificate representing the
Shares or Warrant Shares is required to be issued to a Purchaser without a
legend, in lieu of delivering physical certificates representing the Shares or
Warrant Shares, provided the Company's transfer agent is participating in the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program, the
Company shall use its commercially reasonable efforts to cause its transfer
agent to electronically transmit the Shares or Warrant Shares to a Purchaser by
crediting the account of such Purchaser's Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).
 
 
ARTICLE VI
INDEMNIFICATION
 
Section 6.1 Company Indemnity.  The Company will indemnify and hold harmless to
the fullest extent of the law the Purchasers and their respective directors,
officers, shareholders, partners, affiliates, employees, agents, successors and
assigns (each, an “Indemnified Party”) from and against any and all losses,
liabilities, deficiencies, costs, damages, obligations, claims, contingencies
and expenses, including without limitation all judgments, amounts paid in
settlements, court costs and reasonable attorneys’ fees, charges and
disbursements and costs of investigation that any such Indemnified Party may
suffer or incur (collectively, “Damages”) as a result of or relating to (a) any
inaccuracy in or breach of the representations, warranties, covenants or
agreements made by the Company in this Agreement or in the other Transaction
Documents, or (b) any action instituted against a Purchaser, or any of them or
their respective Affiliates, by any stockholder of the Company who is not an
Affiliate of such Purchaser, with respect to any of the transactions
contemplated by the Transaction Documents (unless such action is based upon a
breach of a Purchaser’s representations, warranties or covenants under the
Transaction Documents or any agreements or understandings a Purchaser may have
with any such stockholder or any violations by a Purchaser of state or federal
securities laws or any conduct by a Purchaser which constitutes fraud, gross
negligence, willful misconduct or malfeasance).  For purposes of this Agreement,
the term “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such
 

 
24

--------------------------------------------------------------------------------

 

terms are used in and construed under Rule 144 under the Securities Act.  With
respect to a Purchaser, any investment fund or managed account that is managed
on a discretionary basis by the same investment manager as such Purchaser will
be deemed to be an Affiliate of such Purchaser.  Notwithstanding any of the
foregoing in this Section 6.1, the Company shall not be liable under this
Section 6.1 to any Indemnified Party to the extent that such Damages resulted or
arose from the breach by an Indemnified Party of any representation, warranty,
covenant or agreement of an Indemnified Party contained in the Transaction
Documents or the gross negligence, recklessness, willful misconduct or bad faith
of an­­­ Indemnified Party.
 
Section 6.2 Indemnification Procedure.  If any action is brought against any
Indemnified Party in respect of which indemnity may be sought pursuant to this
Agreement, the Indemnified Party will give written notice to the Company  of any
matters giving rise to a claim for indemnification; provided, however, that the
failure of any Indemnified Party to give notice as provided herein shall not
relieve the Company of its obligations under this Article VI except to the
extent that the Company is actually prejudiced by such failure to give
notice.    Upon the giving of such notice, Company shall have the right to
assume the defense of any such action with counsel of its own choosing but
reasonably acceptable to the Indemnified Party.  Any Indemnified Party shall
have the right to employ separate counsel in any such action and participate in
the defense thereof, but the fees and expenses of such counsel shall be at the
expense of such Indemnified Party except to the extent that (i) the employment
thereof has been specifically authorized by the Company in writing, (ii) the
Company has failed after a reasonable period of time to assume such defense and
to employ counsel or (iii) in such action there is, in the reasonable opinion of
such separate counsel, a material conflict on any material issue between the
position of the Company and the position of such Indemnified Party.  In any
event, unless and until the Company elects in writing to assume and does so
assume the defense of any such action, the Indemnified Party’s costs and
expenses arising out of the defense, settlement or compromise of any such
action, shall be Damages subject to indemnification hereunder.  The Indemnified
Party will cooperate fully with the Company in connection with any negotiation
or defense of any such action or claim by the Company, and shall furnish to the
Company all information reasonably available to the Indemnified Party which
relates to such action.  The Company shall keep the Indemnified Party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto.  The Company shall not be liable for any
settlement of any action, claim or proceeding effected without its prior written
consent which shall not be unreasonably withheld.  Notwithstanding anything in
this Article VI to the contrary, the Company shall not, without the Indemnified
Party’s prior written consent, settle or compromise any claim or consent to
entry of any judgment in respect thereof which imposes any future obligation on
the Indemnified Party or which does not include, as an unconditional term
thereof, the giving by the claimant or the plaintiff to the Indemnified Party of
a release from all liability in respect of such claim.  The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the Indemnified Party against the Company or others, and (b) any
liabilities to which the Company may be subject to pursuant to the law.
 

 
25

--------------------------------------------------------------------------------

 



 
 
ARTICLE VII
MISCELLANEOUS
 
Section 7.1 Fees and Expenses.  Except as otherwise set forth in this Agreement,
each party shall pay the fees and expenses of its advisors, counsel, accountants
and other experts, if any, and all other expenses, incurred by such party
incident to the negotiation, preparation, execution, delivery and performance of
this Agreement.  Except as disclosed on Schedule 7.1, the Purchasers have not
employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders' structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.
 
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
 
    (a) The Company and the Purchasers acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Transaction Documents are not performed in accordance with their
specific terms or are otherwise breached.  It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement or the other Transaction Documents
and to enforce specifically the terms and provisions hereof or thereof, this
being in addition to any other remedy to which any of them may be entitled by
law or equity.
 
    (b) The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue.  The parties irrevocably consent to personal jurisdiction in the state
and federal courts of the state of New York.  The Company and each Purchaser
consent to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof.  Nothing in this Section 7.2
shall affect or limit any right to serve process in any other manner permitted
by law.
 
Section 7.3 Entire Agreement; Amendment.  This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other Transaction Documents, neither the Company nor any
Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged
herein.  Following the Closing, no provision of this Agreement may be waived or
amended other than by a written instrument signed by the Company and the
Purchasers.  Any amendment or waiver effected in accordance with this Section
7.3 shall be binding upon each Purchaser (and their permitted assigns) and the
Company.
 

 
26

--------------------------------------------------------------------------------

 



 
Section 7.4 Notices.  Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon delivery, by hand, telecopy or facsimile (or other electronic
transmission) at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received),
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur.  The addresses for such
communications shall be:
 
          If to the Company:                                              Echo
Therapeutics, Inc.
             10 Forge Parkway
             Franklin, MA 02038
             Attention: Patrick Mooney, President and CEO
             Tel. No.: 856-429-8778
             Fax No.: 508-553-8760


          with copies (which copies shall not constitute notice to the Company)
to:


             Echo Therapeutics, Inc.
             10 Forge Parkway
             Franklin, MA 02038
             Attention: Kimberly Burke, Vice President – Corporate Counsel
             Tel. No.: 919-381-9099
             Fax No.: 919-251-9833


          If to any Purchaser:
At the address of such Purchaser set forth on Exhibit A to this Agreement, with
copies to Purchaser’s counsel as set forth on Exhibit A.



Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other parties hereto.
 
Section 7.5 Waivers.  No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
 
Section 7.6 Headings.  The article, section and subsection headings, and the
table of contents, in this Agreement are for convenience only and shall not
constitute a part of this Agreement for any other purpose and shall not be
deemed to limit or affect any of the provisions hereof.
 

 
27

--------------------------------------------------------------------------------

 

 
Section 7.7 Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns.  After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.  Subject to
Section 5.1 hereof, the Purchasers may assign the Securities and their rights
under this Agreement and the other Transaction Documents and any other rights
hereto and thereto without the consent of the Company; provided, however, that
such Purchaser shall not assign such Securities and such rights under this
Agreement and the other Transaction Documents to any known competitor of the
Company as identified in Schedule 7.7.  Notwithstanding the foregoing, a
Purchaser may assign its rights as provided herein so long as (i) such Purchaser
agrees in writing with the transferee or assignee to assign such rights, and a
copy of such agreement is furnished to the Company within a reasonable time
after such assignment, (ii) the Company is, within a reasonable time after such
transfer or assignment, furnished with written notice of (a) the name and
address of such transferee or assignee, and (b) the rights and/or securities
with respect to which such rights are being transferred or assigned, (iii)
following such transfer or assignment the further disposition of such securities
by the transferee or assignees is in compliance under the Securities Act and
applicable state securities laws, (iv) at or before the time the Company
receives the written notice contemplated by clause (ii) of this Section 7.7, the
transferee or assignee agrees in writing with the Company to be bound by all of
the provisions of this Agreement and the other Transaction Documents, and (v)
such transfer shall have been made in accordance with the applicable
requirements of this Agreement.
 
Section 7.8 No Third Party Beneficiaries.  Subject to the provisions of Article
VI hereof, this Agreement is intended for the benefit of the parties hereto and
their respective permitted successors and assigns and is not for the benefit of,
nor may any provision hereof be enforced by, any other person.
 
Section 7.9 Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any of the conflicts of law principles which would result in the
application of the substantive law of another jurisdiction.  This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
 
Section 7.10 Survival.  The representations and warranties of the Company and
the Purchasers, including the contents of the schedules attached hereto, shall
survive the execution and delivery hereof and the Closing until the first
anniversary of the Closing Date.
 
Section 7.11 Counterparts.  This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
 

 
28

--------------------------------------------------------------------------------

 



 
Section 7.12 Severability.  In the event that any court of competent
jurisdiction shall determine that any one or more of the provisions or part of
the provisions contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other provision or part of a provision of
this Agreement and this Agreement shall be construed as if such invalid or
illegal or unenforceable provision, or part of such provision, had never been
contained herein, so that such provisions would be valid, legal and enforceable
to the fullest extent of the law.
 
Section 7.13 Publicity.  The Company agrees that it will not disclose, and will
not include in any public announcement, the names of the Purchasers without the
prior written consent of the Purchasers, unless and until such disclosure is
required by law, rule or applicable regulation, and then only to the extent of
such requirement.
 
Section 7.14 Further Assurances.  From and after the date of this Agreement,
upon the request of the Purchasers or the Company, the Company and each
Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the
Warrants.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 
29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date first above
written.
 


ECHO THERAPEUTICS, INC.




By:_____________________________________      
    Name:  Patrick T. Mooney
        Title:   Chief Executive Officer












[Additional Signature Pages Follow]

 
30

--------------------------------------------------------------------------------

 

PURCHASER:






By:_____________________________________       
   Name:
                                                                                 Title:






 










[Signature Page to Common Stock and Warrant Purchase Agreement]



 
31

--------------------------------------------------------------------------------

 

EXHIBIT A
LIST OF PURCHASERS


Name and Address of Purchaser
Investment Amount
No. of Units Purchased
Name and Address of Purchaser’s Counsel
                                                                               
                                                                               
               
TOTAL
     


 
32

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF SERIES-1 WARRANT


 
 

 
33

--------------------------------------------------------------------------------

 

EXHIBIT C
FORM OF SERIES-2 WARRANT





 
34

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF LEGAL OPINION

 
35

--------------------------------------------------------------------------------

 
